UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2203


CHARLES W. HAMPTON,

                Plaintiff – Appellant,

          v.

J.W. SQUIRE COMPANY INC.,

                Defendant – Appellee,

          and

DONALD MERRICK; PATTY MERRICK,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:10-cv-00013-jlk-mfu)


Submitted:   January 13, 2011               Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Hampton, Appellant Pro Se. Amanda M. Morgan, CLEMENT
& WHEATLEY, South Boston, Virginia; Glenn W. Pulley, CLEMENT &
WHEATLEY, Danville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles W. Hampton appeals the district court’s order

granting   summary   judgment        for       the   Appellee      on    his    claim    of

racial discrimination.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Hampton v. J.W. Squire Co., Inc., No.

4:10-cv-00013-jlk-mfu (W.D. Va. Oct. 5, 2010).                      We dispense with

oral   argument   because      the    facts          and   legal    contentions         are

adequately    presented   in    the        materials       before       the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                           2